Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 26, 2020

                                     No. 04-20-00124-CV

                   Billy STONE d/b/a Stobil Enterprise and All Occupants,
                                        Appellant

                                              v.

  K CLARK PROPERTY MANAGEMENT LLC, Agent for Trans Ventura LLC Series B,
                           Appellee

                 From the County Court At Law No. 10, Bexar County, Texas
                              Trial Court No. 2020CV00366
                          Honorable J Frank Davis, Judge Presiding


                                       ORDER
       On February 26, 2020, appellant filed a motion for reconsideration. After consideration,
appellant’s motion is DENIED. See Morse v. Fed. Nat’l Mortg. Ass’n, No. 05-18-00999-CV,
2018 WL 4784585, at *1 (Tex. App.—Dallas Oct. 4, 2018, no pet.) (mem. op.) (“A defendant’s
indigence does not relieve him of the obligation to file a supersedeas bond.”).



                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of February, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court